Case:20-01495-BKT7 Doc#:7 Filed:04/20/20 Entered:04/20/20 18:47:09                  Desc: Main
                          Document Page 1 of 1
                    IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF PUERTO RICO

IN RE:                                                      CASE NO. 20-01495 BKT

COLONIAL MEDICAL MANAGEMENT CORP.                           CHAPTER 7

         Debtor

                  NOTICE OF CONTINUANCE OF MEETING OF CREDITORS
                               PURSUANT 11 USC §341

NOTICE IS HEREBY GIVEN to all creditors and parties with interest that the Meeting of
Creditors pursuant 11 USC §341 has been continued and will be held the date, time and by
teleconference as follows:
                                May 27, 2020 at 1:30 p.m.
                         Telephone Number to Call: 1-877-503-9625
                                     Code: 3612957

                                 CERTIFICATE OF SERVICE

   I HEREBY CERTIFY: That on this April 20, 2020, I electronically filed the foregoing with the
Clerk of the Court using CM/ECF System which will send notifications of such filing to the
following:

    •    ADA M CONDE courtnotices1611@gmail.com,
         1611bank@gmail.com;1611lawandjustice@gmail.com;estudiolegalpr@yahoo.
         com;condeprlaw@gmail.com;condebank@gmail.com;CONDEAR53874@noti
         fy.bestcase.com
    •    MONSITA LECAROZ ARRIBAS ustpregion21.hr.ecf@usdoj.gov
    •    WIGBERTO LUGO MENDER trustee@lugomender.com,
         wlugo@ecf.axosfs.com
    •    EDUARDO M VERAY eduardo.veray@popular.com,
         eduardoveray@gmail.com

 And I hereby certify that I have mailed by United States Postal Service this NOTICE to the non
CM/ECF participants and to all creditors and parties with interest as per the attached master
address list.
In San Juan, Puerto Rico, on April 20, 2020.

                                               /s/   Ada M. Conde
                                               ADA CONDE, ESQ.
                                               USDCPR 206209
                                               Law and Justice for All, Inc.
                                               PO Box 13268 San Juan PR 00908
                                               Tel: 787-721-0401
                                               Email: 1611lawandjustice@gmail.com
